          Case 15-19208         Doc 50      Filed 03/25/19 Entered 03/25/19 14:47:25                    Desc Main
                                             Document     Page 1 of 16




                                        UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF ILLINOIS
                                                 Eastern DIVISION


    In re: MAINE CENTER, INC.                                  §    Case No. 15-19208
                                                               §
                                                               §
                                                               §
                                Debtor(s)


                                            TRUSTEE'S FINAL REPORT (TFR)

           The undersigned trustee hereby makes this Final Report and states as follows:

          1. A petition under Chapter 7 of the United States Bankruptcy Code was filed on 06/01/2015. The
    undersigned trustee was appointed on 06/01/2015.
           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

           3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
    exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
    An individual estate property record and report showing the disposition of all property of the estate is attached
    as Exhibit A.

           4. The trustee realized the gross receipts of               $         465,488.45
                            Funds were disbursed in the following amounts:

                            Payments made under an
                             interim distribution                                 360,000.00
                            Administrative expenses                                34,760.76
                            Bank service fees                                       1,262.23
                            Other payments to creditors                                  0.00
                            Non-estate funds paid to 3rd Parties                         0.00
                            Exemptions paid to the debtor                                0.00
                            Other payments to the debtor                                 0.00
                            Leaving a balance on hand of1              $           69,465.46
    The remaining funds are available for distribution.

   1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
   disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
   compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
   of the additional interest.




UST Form 101-7-TFR (5/1/2011)
         Case 15-19208            Doc 50       Filed 03/25/19 Entered 03/25/19 14:47:25                       Desc Main
                                                Document     Page 2 of 16



           5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

           6. The deadline for filing non-governmental claims in this case was 10/13/2015 and the deadline for filing
    governmental claims was 11/30/2015. All claims of each class which will receive a distribution have been
    examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
    explaining why payment on any claim is not being made, is attached as Exhibit C.


           7. The Trustee's proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $26,524.42. To
    the extent that additional interest is earned before case closing, the maximum compensation may increase.


            The trustee has received $0.00 as interim compensation and now requests the sum of $14,400.15, for a
    total compensation of $14,400.152. In addition, the trustee received reimbursement for reasonable and
    necessary expenses in the amount of $0.00 and now requests reimbursement for expenses of $0.00 for total
    expenses of $0.002.

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
    and correct.




    Date: 03/14/2019                                     By: /s/ Eugene Crane
                                                                        Trustee




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4(a)(2) applies.




          2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

    amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR (5/1/2011)
                    Case 15-19208                          Doc 50         Filed 03/25/19 Entered 03/25/19 14:47:25                                     Desc Main
                                                                           Document     Page 3 of 16
                                                                  Form 1
                                                                                                                                                                  Exhibit A
                                              Individual Estate Property Record and Report                                                                        Page: 1

                                                               Asset Cases
Case No.:     15-19208                                                                                 Trustee Name:      (330350) Eugene Crane
Case Name:         MAINE CENTER, INC.                                                                  Date Filed (f) or Converted (c): 06/01/2015 (f)
                                                                                                       § 341(a) Meeting Date:       07/14/2015
For Period Ending:          03/14/2019                                                                 Claims Bar Date:      10/13/2015

                                         1                                     2                      3                      4                    5                    6

                            Asset Description                               Petition/         Estimated Net Value     Property Formally     Sale/Funds            Asset Fully
                 (Scheduled And Unscheduled (u) Property)                 Unscheduled        (Value Determined By        Abandoned        Received by the      Administered (FA)/
                                                                             Values                 Trustee,             OA=§554(a)           Estate            Gross Value of
                                                                                            Less Liens, Exemptions,       abandon.                             Remaining Assets
  Ref. #                                                                                       and Other Costs)

    1       819 Busse Highway, Park Ridge, IL                               460,000.00                 107,652.16                             415,000.00                            FA
            60068-2360 Bui
            Imported from original petition Doc# 1

    2       Checking - First Midwest Bank                                          559.45                      0.00                                     0.00                        FA
            0574600094
            Debtor says since the filing this account has been
            closed

    3       Checking - BMO Harris Bank                                         1,740.67                    1,740.67                               3,936.28                          FA
            4817518340
            Imported from original petition Doc# 1

    4       Com Edison 7/2/2014 Acct #1957797000                               1,995.00                    1,995.00                                     0.00                        FA
            Imported from original petition Doc# 1

    5       Client A/R                                                       25,924.43                    25,924.43                                   659.16                        FA
            Imported from original petition Doc# 1

    6       Furniture                                                        10,000.00                    10,000.00         OA                    8,227.00                          FA
            Imported from original petition Doc# 1

    7       Desktop PCs - 34, Servers - 4                                            0.00                  5,000.00         OA                          0.00                        FA
            Imported from original petition Doc# 1

    8       State of Illinois Court Claims - Claim No.                      144,144.06                 144,144.06                                       0.00                        FA
            14-CC
            Imported from original petition Doc# 1
            04/2017: This claim is still pending. Due to the State of
            IL Budget impasse, Trustee is not sure if this will ever
            get paid.
            04/2018: Trustee spoke with an Atty with the state, this
            claim will not get paid as there are no funds.

    9       Donations (u)                                                     Unknown                         66.00                                    66.00                        FA

   10       Breach of real estate contract litigation (u)                     Unknown                          1.00                              37,500.00                          FA

            Settlement value is undetermined at this point; case is
            still in discovery (depositions are still being taken), and
            to value estimate could jeopardize litigation

   11*      Settlement from class action - in re                              Unknown                          1.00                                   100.01                        FA
            Stericycle, Inc. (u) (See Footnote)

   11       Assets Totals (Excluding unknown values)                       $644,363.61                $296,524.32                           $465,488.45                       $0.00


        RE PROP# 11              Unscheduled settlement from class action litigation




UST Form 101-7-TFR (5/1/2011)
                Case 15-19208               Doc 50     Filed 03/25/19 Entered 03/25/19 14:47:25                        Desc Main
                                                        Document     Page 4 of 16
                                                        Form 1
                                                                                                                                 Exhibit A
                                    Individual Estate Property Record and Report                                                 Page: 2

                                                     Asset Cases
Case No.:   15-19208                                                        Trustee Name:      (330350) Eugene Crane
Case Name:      MAINE CENTER, INC.                                          Date Filed (f) or Converted (c): 06/01/2015 (f)
                                                                            § 341(a) Meeting Date:    07/14/2015
For Period Ending:     03/14/2019                                           Claims Bar Date:    10/13/2015


 Major Activities Affecting Case Closing:



                           11/15/2018: Settlement reached with first buyer; motion to approve settlement filed (dk)
                           03/31/2018: Adversary Complaint against first buyer still pending; depositions are being taken (dk)
                           03/31/2017: Adversary Complaint against first buyer of 819 Busse Hwy in discovery; will take several months.
                           (dk)
                           11/17/2016: Motion to Sell 819 Busse Hwy approved by Court (dk)
                           10/27/2016: Another buyer made an offer on RE; Ttee's counsel filed motion to sell real estate; hearing on
                           11/17 (dk)
                           07/01/2016: Trustee Counsel filed adversary complaint against first buyer for breach of contract (dk)
                           03/31/2016: Broker found potential buyer for premises; working on deal with bank to reduce mortgage (dk)
                           03/08/16: MT filed to Abandon personal property not sold at auction (dk)
                           10/13: Auctioneer employed; filing MT to sell assets at Auction (dk)
                           09/10: Withdrew Initial Report that was filed 09/09 in error (dk)
                           09/10 - Acct employed (dk)
                           09/01: Motion to Employ Lois West as accountant filed (dk)
                           08/11: Filing Motion to Employ RE Broker to sell building (dk)
                           07/01 - There is potential equity in building; contacting potential RE brokers (dk)
                           06/30 - accounts receivable checks received, will file initial report of assets (dk)
                           06/16 - Auctioneer went to location and thinks that the value of items is about 10-15K, but with expenses of
                           5K it may not be worth selling (dk)
                           06/15 - CHSW&C employed as counsel (dk)
 Initial Projected Date Of Final Report (TFR): 12/31/2016           Current Projected Date Of Final Report (TFR):   12/31/2019




UST Form 101-7-TFR (5/1/2011)
                    Case 15-19208                  Doc 50          Filed 03/25/19 Entered 03/25/19 14:47:25                                 Desc Main
                                                                    Document     Page 5 of 16
                                                              Form 2                                                                                 Exhibit B
                                                                                                                                                     Page: 1
                                              Cash Receipts And Disbursements Record
Case No.:              15-19208                                              Trustee Name:                      Eugene Crane (330350)
Case Name:             MAINE CENTER, INC.                                    Bank Name:                         Rabobank, N.A.
Taxpayer ID #:         **-***6713                                            Account #:                         ******6866 Checking Account
For Period Ending: 03/14/2019                                                Blanket Bond (per case limit): $5,000,000.00
                                                                             Separate Bond (if applicable): N/A
    1          2                          3                                         4                                5                  6                     7

  Trans.    Check or         Paid To / Received From             Description of Transaction         Uniform       Deposit          Disbursement       Account Balance
   Date      Ref. #                                                                                Tran. Code       $                    $

 06/30/15     {5}        Blue Medicare Advantage              Medicare payment for services        1121-000                 0.06                                       0.06
                                                              rendered

 06/30/15     {9}        AT&T Employee Giving                 Donation                             1229-000               66.00                                      66.06
                         Campaign

 06/30/15     {5}        Intelligent Collections/IC System,   Patient collection payment           1121-000               90.85                                     156.91
                         Inc.

 06/30/15     {5}        Blue Cross Blue Shield of Illinois   Insurance payment for services       1121-000              568.25                                     725.16
                                                              rendered

 06/30/15     {3}        BMO Harris Bank                      Liquidation of bank account          1129-000           3,936.28                                     4,661.44

 07/31/15                Rabobank, N.A.                       Bank and Technology Services         2600-000                                 10.00                  4,651.44
                                                              Fee

 08/31/15                Rabobank, N.A.                       Bank and Technology Services         2600-000                                 10.00                  4,641.44
                                                              Fee

 09/30/15                Rabobank, N.A.                       Bank and Technology Services         2600-000                                 10.00                  4,631.44
                                                              Fee

 10/30/15                Rabobank, N.A.                       Bank and Technology Services         2600-000                                 10.00                  4,621.44
                                                              Fee

 11/30/15                Rabobank, N.A.                       Bank and Technology Services         2600-000                                 10.00                  4,611.44
                                                              Fee

 12/10/15     {6}        American Auction Associates, Inc.    Auction Proceeds from sale of        1129-000           8,227.00                                    12,838.44
                                                              office furniture and equipment per
                                                              Court Order 11/10/2015

 12/31/15                Rabobank, N.A.                       Bank and Technology Services         2600-000                                 15.18                 12,823.26
                                                              Fee

 01/29/16     101        American Auction Associates, Inc.    Payment of Auction Expenses per      3620-000                              4,193.10                  8,630.16
                                                              Court Order 01/28/2016

 01/29/16                Rabobank, N.A.                       Bank and Technology Services         2600-000                                 17.78                  8,612.38
                                                              Fee

 02/09/16     102        INTERNATIONAL SURETIES,              BOND PREMIUM PAYMENT ON              2300-004                                  8.82                  8,603.56
                         LTD.                                 BANK BALANCE AS OF
                                                              12/31/2015 FOR CASE #15-
                                                              19208, Bond Number
                                                              10BSBGR6291
                                                              Voided on 02/09/2016

 02/09/16     102        INTERNATIONAL SURETIES,              BOND PREMIUM PAYMENT ON              2300-004                                  -8.82                 8,612.38
                         LTD.                                 BANK BALANCE AS OF
                                                              12/31/2015 FOR CASE #15-
                                                              19208, Bond Number
                                                              10BSBGR6291
                                                              Voided on 02/09/2016

 02/09/16     103        Arthur B. Levine Company             BOND PREMIUM PAYMENT ON              2300-000                                  9.07                  8,603.31
                                                              BANK BALANCE AS OF
                                                              12/31/2015 FOR CASE #15-
                                                              19208, Bond Number
                                                              10BSBGR6291

 03/01/16                Rabobank, N.A.                       Bank and Technology Services         2600-000                                 12.93                  8,590.38
                                                              Fee

 03/31/16                Rabobank, N.A.                       Bank and Technology Services         2600-000                                 13.55                  8,576.83


                                                                                            Page Subtotals:        $12,888.44          $4,311.61       true

{ } Asset Reference(s)       UST Form 101-7-TFR (5/1/2011)                                                                     ! - transaction has not been cleared
                    Case 15-19208               Doc 50           Filed 03/25/19 Entered 03/25/19 14:47:25                                Desc Main
                                                                  Document     Page 6 of 16
                                                              Form 2                                                                              Exhibit B
                                                                                                                                                  Page: 2
                                              Cash Receipts And Disbursements Record
Case No.:              15-19208                                            Trustee Name:                       Eugene Crane (330350)
Case Name:             MAINE CENTER, INC.                                  Bank Name:                          Rabobank, N.A.
Taxpayer ID #:         **-***6713                                          Account #:                          ******6866 Checking Account
For Period Ending: 03/14/2019                                              Blanket Bond (per case limit): $5,000,000.00
                                                                           Separate Bond (if applicable): N/A
    1          2                          3                                        4                                5                6                     7

  Trans.    Check or        Paid To / Received From           Description of Transaction           Uniform       Deposit        Disbursement       Account Balance
   Date      Ref. #                                                                               Tran. Code       $                  $

                                                           Fee

 04/29/16                Rabobank, N.A.                    Bank and Technology Services           2600-000                                11.89                 8,564.94
                                                           Fee

 05/31/16                Rabobank, N.A.                    Bank and Technology Services           2600-000                                11.87                 8,553.07
                                                           Fee

 06/30/16                Rabobank, N.A.                    Bank and Technology Services           2600-000                                13.49                 8,539.58
                                                           Fee

 07/29/16                Rabobank, N.A.                    Bank and Technology Services           2600-000                                11.84                 8,527.74
                                                           Fee

 08/31/16                Rabobank, N.A.                    Bank and Technology Services           2600-000                                13.45                 8,514.29
                                                           Fee

 09/30/16                Rabobank, N.A.                    Bank and Technology Services           2600-000                                12.21                 8,502.08
                                                           Fee

 10/31/16                Rabobank, N.A.                    Bank and Technology Services           2600-000                                11.78                 8,490.30
                                                           Fee

 11/30/16                Rabobank, N.A.                    Bank and Technology Services           2600-000                                12.99                 8,477.31
                                                           Fee

 12/12/16                Chicago Title and Trust Company   Net proceeds from sale of 819                            25,842.37                                  34,319.68
                                                           Busse Hwy, Park Ridge, IL

              {1}                                          Gross Proceeds from sale of 819        1110-000                                                     34,319.68
                                                           Busse Hwy per Court Order

                                                                                  $415,000.00

                                                           Payoff of Mortgage to Prinsbank        4110-000                                                     34,319.68

                                                                                -$360,000.00

                                                           Closing costs for sale of 819          2500-000                                                     34,319.68
                                                           Busse Hwy

                                                                                   -$2,838.00

                                                           State Transfer Taxes                   2820-000                                                     34,319.68

                                                                                       -$622.50

                                                           Commission paid to Real Estate         3510-000                                                     34,319.68
                                                           Broker

                                                                                  -$10,375.00

                                                           City Stamps Payment                    2820-000                                                     34,319.68

                                                                                   -$2,797.13

                                                           Payment of commission to H&B           3510-000                                                     34,319.68
                                                           Realty, Inc.

                                                                                  -$10,375.00

                                                           Survey Costs                           2500-000                                                     34,319.68

                                                                                       -$650.00

                                                           Costs for cleaning building of         2500-000                                                     34,319.68
                                                           personal property which was
                                                           abandoned



                                                                                            Page Subtotals:       $25,842.37             $99.52     true

{ } Asset Reference(s)       UST Form 101-7-TFR (5/1/2011)                                                                  ! - transaction has not been cleared
                    Case 15-19208                  Doc 50        Filed 03/25/19 Entered 03/25/19 14:47:25                              Desc Main
                                                                  Document     Page 7 of 16
                                                              Form 2                                                                            Exhibit B
                                                                                                                                                Page: 3
                                              Cash Receipts And Disbursements Record
Case No.:              15-19208                                            Trustee Name:                    Eugene Crane (330350)
Case Name:             MAINE CENTER, INC.                                  Bank Name:                       Rabobank, N.A.
Taxpayer ID #:         **-***6713                                          Account #:                       ******6866 Checking Account
For Period Ending: 03/14/2019                                              Blanket Bond (per case limit): $5,000,000.00
                                                                           Separate Bond (if applicable): N/A
    1          2                          3                                       4                              5                 6                     7

  Trans.    Check or        Paid To / Received From            Description of Transaction       Uniform       Deposit        Disbursement        Account Balance
   Date      Ref. #                                                                            Tran. Code       $                  $



                                                                                  -$1,500.00

 12/22/16     104        Two Stars Recycle, Inc.            Balance of cleaning costs of 819   2500-000                                500.00                33,819.68
                                                            Busse Hwy; negotiated with
                                                            vendor costs were more than
                                                            estimate

 12/30/16                Rabobank, N.A.                     Bank and Technology Services       2600-000                                 33.16                33,786.52
                                                            Fee

 01/31/17                Rabobank, N.A.                     Bank and Technology Services       2600-000                                 52.06                33,734.46
                                                            Fee

 02/03/17     105        INTERNATIONAL SURETIES,            Blanket Bond Payment; Bond no.     2300-000                                 12.64                33,721.82
                         LTD.                               016073584

 02/28/17                Rabobank, N.A.                     Bank and Technology Services       2600-000                                 45.27                33,676.55
                                                            Fee

 03/31/17                Rabobank, N.A.                     Bank and Technology Services       2600-000                                 50.05                33,626.50
                                                            Fee

 04/28/17                Rabobank, N.A.                     Bank and Technology Services       2600-000                                 45.14                33,581.36
                                                            Fee

 05/31/17                Rabobank, N.A.                     Bank and Technology Services       2600-000                                 53.13                33,528.23
                                                            Fee

 06/30/17                Rabobank, N.A.                     Bank and Technology Services       2600-000                                 48.22                33,480.01
                                                            Fee

 07/31/17                Rabobank, N.A.                     Bank and Technology Services       2600-000                                 46.55                33,433.46
                                                            Fee

 08/07/17     106        Lisa Voegel Rogers                 Witness Fee for Deposition; Adv.   2990-005                                 41.00                33,392.46
                                                            Case no. 16-00391
                                                            Stopped on 12/07/2017

 08/22/17     107        U.S. Legal Support - Chicago, IL   Court Reporter Fees; deposition    3991-000                                197.50                33,194.96
                         Reporting                          on 07/26/2017 Crane v. Chicago
                                                            Mutual Real Estate Group

 08/31/17                Rabobank, N.A.                     Bank and Technology Services       2600-000                                 52.90                33,142.06
                                                            Fee

 09/29/17                Rabobank, N.A.                     Bank and Technology Services       2600-000                                 46.14                33,095.92
                                                            Fee

 10/31/17                Rabobank, N.A.                     Bank and Technology Services       2600-000                                 50.83                33,045.09
                                                            Fee

 11/16/17     108        U.S. Legal Support - Chicago, IL   Court Reporter Fees; deposition    3991-000                                160.00                32,885.09
                         Reporting                          on 11/09/2017 Crane v. Chicago
                                                            Mutual Real Estate Group;
                                                            Inv#110095329

 11/30/17                Rabobank, N.A.                     Bank and Technology Services       2600-000                                 47.52                32,837.57
                                                            Fees

 12/07/17     106        Lisa Voegel Rogers                 Witness Fee for Deposition; Adv.   2990-005                                -41.00                32,878.57
                                                            Case no. 16-00391
                                                            Stopped on 12/07/2017

 12/29/17                Rabobank, N.A.                     Bank and Technology Services       2600-000                                 45.71                32,832.86


                                                                                         Page Subtotals:             $0.00        $1,486.82       true

{ } Asset Reference(s)       UST Form 101-7-TFR (5/1/2011)                                                                ! - transaction has not been cleared
                     Case 15-19208                  Doc 50         Filed 03/25/19 Entered 03/25/19 14:47:25                              Desc Main
                                                                    Document     Page 8 of 16
                                                              Form 2                                                                               Exhibit B
                                                                                                                                                   Page: 4
                                              Cash Receipts And Disbursements Record
Case No.:              15-19208                                             Trustee Name:                     Eugene Crane (330350)
Case Name:             MAINE CENTER, INC.                                   Bank Name:                        Rabobank, N.A.
Taxpayer ID #:         **-***6713                                           Account #:                        ******6866 Checking Account
For Period Ending: 03/14/2019                                               Blanket Bond (per case limit): $5,000,000.00
                                                                            Separate Bond (if applicable): N/A
    1          2                          3                                        4                               5                 6                      7

  Trans.    Check or         Paid To / Received From           Description of Transaction         Uniform       Deposit         Disbursement        Account Balance
   Date      Ref. #                                                                              Tran. Code       $                   $

                                                            Fees

 01/31/18                Rabobank, N.A.                     Bank and Technology Services         2600-000                                 51.94                 32,780.92
                                                            Fees

 02/13/18     109        International Sureties, Ltd.       Bond payment term 02-01-18 to        2300-000                                 10.82                 32,770.10
                                                            02-01-19; Bond #016073584

 02/26/18     110        U.S. Legal Support - Chicago, IL   Court Reporter Fees; deposition      3991-005                                160.00                 32,610.10
                         Reporting                          on 02/09/2018 Crane v. Chicago
                                                            Mutual Real Estate Group;
                                                            Inv#110124153
                                                            Stopped on 04/10/2018

 02/28/18                Rabobank, N.A.                     Bank and Technology Services         2600-000                                 44.00                 32,566.10
                                                            Fees

 03/30/18                Rabobank, N.A.                     Bank and Technology Services         2600-000                                 47.07                 32,519.03
                                                            Fees

 04/10/18     110        U.S. Legal Support - Chicago, IL   Court Reporter Fees; deposition      3991-005                                -160.00                32,679.03
                         Reporting                          on 02/09/2018 Crane v. Chicago
                                                            Mutual Real Estate Group;
                                                            Inv#110124153
                                                            Stopped on 04/10/2018

 04/10/18     111        U.S. Legal Support - Chicago, IL   Court Reporter Fees; deposition      3991-000                                160.00                 32,519.03
                         Reporting                          on 02/09/2018 Crane v. Chicago
                                                            Mutual Real Estate Group;
                                                            Inv#110124153

 04/30/18                Rabobank, N.A.                     Bank and Technology Services         2600-000                                 45.35                 32,473.68
                                                            Fees

 05/31/18                Rabobank, N.A.                     Bank and Technology Services         2600-000                                 51.38                 32,422.30
                                                            Fees

 06/29/18                Rabobank, N.A.                     Bank and Technology Services         2600-000                                 45.07                 32,377.23
                                                            Fees

 07/31/18                Rabobank, N.A.                     Bank and Technology Services         2600-000                                 49.67                 32,327.56
                                                            Fees

 08/31/18                Rabobank, N.A.                     Bank and Technology Services         2600-000                                 48.04                 32,279.52
                                                            Fees

 09/04/18     {11}       Stericycle Class Action-           Settlement as a class action         1249-000              100.01                                   32,379.53
                         Huntington                         member in re Stericycle, Steri-
                                                            Safe Contract Litigation

 09/28/18                Rabobank, N.A.                     Bank and Technology Services         2600-000                                 24.82                 32,354.71
                                                            Fees

 10/31/18                Rabobank, N.A.                     Bank and Technology Services         2600-000                                 29.25                 32,325.46
                                                            Fees

 11/09/18     {10}       NIcholas M Duric, Atty at Law      First payment of settlement in       1249-000          20,000.00                                    52,325.46
                                                            adversary against buy/broker of
                                                            real estate for breach of contract
                                                            per court order 11/08/2018

 11/30/18                Rabobank, N.A.                     Bank and Technology Services         2600-000                                 35.88                 52,289.58
                                                            Fees

 12/07/18                Rabobank, N.A.                     Bank and Technology Services         2600-000                                 -35.88                52,325.46
                                                            Fees

                                                                                           Page Subtotals:       $20,100.01           $607.41        true


{ } Asset Reference(s)       UST Form 101-7-TFR (5/1/2011)                                                                  ! - transaction has not been cleared
                        Case 15-19208               Doc 50        Filed 03/25/19 Entered 03/25/19 14:47:25                                     Desc Main
                                                                   Document     Page 9 of 16
                                                              Form 2                                                                                      Exhibit B
                                                                                                                                                          Page: 5
                                              Cash Receipts And Disbursements Record
Case No.:                 15-19208                                          Trustee Name:                      Eugene Crane (330350)
Case Name:                MAINE CENTER, INC.                                Bank Name:                         Rabobank, N.A.
Taxpayer ID #:            **-***6713                                        Account #:                         ******6866 Checking Account
For Period Ending: 03/14/2019                                               Blanket Bond (per case limit): $5,000,000.00
                                                                            Separate Bond (if applicable): N/A
    1             2                       3                                         4                               5                      6                        7

  Trans.       Check or       Paid To / Received From           Description of Transaction         Uniform       Deposit             Disbursement          Account Balance
   Date         Ref. #                                                                            Tran. Code       $                       $

 12/12/18        {10}     Nikola Duric DBA Nicholas Duric,   Final payment of settlement in       1249-000          17,500.00                                           69,825.46
                          Atty at Law                        adversary against buyer/broker of
                                                             real estate for breach of contract
                                                             per court order 11/08/2018

 01/15/19        112      Illinois Charity Bureau Fund       Annual Report Filing & Late Fees     2820-000                                     115.00                   69,710.46
                                                             for Fiscal Period 07/01/2015 -
                                                             06/30/2016; Federal ID#36-
                                                             2616713

 01/15/19        113      Illinois Charity Bureau Fund       Annual Report Filing & Late Fees     2820-000                                     115.00                   69,595.46
                                                             for Fiscal Period 07/01/2016 -
                                                             06/30/2017; Federal ID#36-
                                                             2616713

 01/15/19        114      Illinois Charity Bureau Fund       Annual Report Filing & Late Fees     2820-000                                     115.00                   69,480.46
                                                             for Fiscal Period 07/01/2017 -
                                                             06/30/2018; Federal ID#36-
                                                             2616713

 01/15/19        115      Illinois Charity Bureau Fund       Annual Report Filing & Late Fees     2820-000                                      15.00                   69,465.46
                                                             for Fiscal Period 07/01/2018 -
                                                             01/31/2019; Federal ID#36-
                                                             2616713

                                              COLUMN TOTALS                                                         76,330.82                  6,865.36                 $69,465.46
                                                    Less: Bank Transfers/CDs                                               0.00                    0.00
                                              Subtotal                                                              76,330.82                  6,865.36
        true
                                                    Less: Payments to Debtors                                                                      0.00

                                              NET Receipts / Disbursements                                         $76,330.82               $6,865.36


                                                                                                                                                            false




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                       ! - transaction has not been cleared
                  Case 15-19208              Doc 50       Filed 03/25/19 Entered 03/25/19 14:47:25                      Desc Main
                                                           Document     Page 10 of 16
                                                       Form 2                                                                 Exhibit B
                                                                                                                              Page: 6
                                       Cash Receipts And Disbursements Record
Case No.:           15-19208                                   Trustee Name:                   Eugene Crane (330350)
Case Name:          MAINE CENTER, INC.                         Bank Name:                      Rabobank, N.A.
Taxpayer ID #:      **-***6713                                 Account #:                      ******6866 Checking Account
For Period Ending: 03/14/2019                                  Blanket Bond (per case limit): $5,000,000.00
                                                               Separate Bond (if applicable): N/A

                                       Net Receipts:             $76,330.82
                           Plus Gross Adjustments:              $389,157.63
                         Less Payments to Debtor:                     $0.00
                 Less Other Noncompensable Items:                     $0.00

                                         Net Estate:            $465,488.45




                                                                                                  NET                    ACCOUNT
                                 TOTAL - ALL ACCOUNTS                       NET DEPOSITS     DISBURSEMENTS               BALANCES
                                 ******6866 Checking Account                      $76,330.82          $6,865.36              $69,465.46

                                                                                  $76,330.82               $6,865.36          $69,465.46




UST Form 101-7-TFR (5/1/2011)
           Case 15-19208          Doc 50       Filed 03/25/19 Entered 03/25/19 14:47:25                 Desc Main
                                                Document     Page 11 of 16


                                                                                                                            Page: 1

                                                            Exhibit C
                                               Analysis of Claims Register
                                Case:15-19208                           MAINE CENTER, INC.
                                                                                   Claims Bar Date: 10/13/15


 Claim                 Claimant Name/                  Claim Type/                   Amount Filed/        Paid          Claim
                                                                       Claim Ref
  No.                <Category>, Priority               Date Filed                     Allowed          to Date        Balance

FEE      EUGENE CRANE                                 Administrative                      $26,524.42           $0.00    $26,524.42
         135 S. LaSalle Street, #3705
                                                      01/02/19                            $26,524.42
         Chicago, IL 60603
         <2100-000 Trustee Compensation>
         , 200

         Clerk of U.S. Bankruptcy Court               Administrative                         $350.00           $0.00       $350.00
         219 South Dearborn Street
                                                      01/17/19                               $350.00
         Chicago, IL 60604
         <2700-000 Clerk of the Court Fees>
         , 100
         For Adversary Complaint 16-00391
         Crane, Simon, Clar & Dan                     Administrative                      $92,084.50           $0.00    $92,084.50
         135 S. LaSalle, Ste. 3705
                                                      06/01/15                            $92,084.50
         Chicago, IL 60603
         <3110-000 Attorney for Trustee Fees (Trustee
         Firm)>
         , 200

         Crane, Simon, Clar & Dan                     Administrative                        $1,718.56          $0.00     $1,718.56
         135 S. LaSalle, Ste. 3705
                                                      06/01/15                              $1,718.56
         Chicago, IL 60603
         <3120-000 Attorney for Trustee Expenses
         (Trustee Firm)>
         , 200
         Legal Expenses
         Kutchins, Robbins & Diamond, Ltd.            Administrative                        $3,789.50          $0.00     $3,789.50
         35 East Wacker Drive
                                                      06/01/15                              $3,789.50
         Suite 1550
         Chicago, IL 60601-2207
         <3410-000 Accountant for Trustee Fees
         (Other Firm)>
         , 100

1        Kathy A. Hanson                              Priority                              $2,016.49          $0.00     $2,016.49
         Douglas A Hanson
                                                      06/23/15                              $2,016.49
         180 North Stetson Avenue,Suite 3700
         Chicago, IL 60601
         <5300-000 Wages - § 507(a)(4)>
         , 510
         [Gross Wage $2016.49 Less Taxes = Net $2016.49]




UST Form 101-7-TFR (5/1/2011)
           Case 15-19208          Doc 50       Filed 03/25/19 Entered 03/25/19 14:47:25                   Desc Main
                                                Document     Page 12 of 16


                                                                                                                           Page: 2

                                                           Exhibit C
                                               Analysis of Claims Register
                                Case:15-19208                          MAINE CENTER, INC.
                                                                                 Claims Bar Date: 10/13/15

 Claim                 Claimant Name/                  Claim Type/                 Amount Filed/            Paid       Claim
                                                                     Claim Ref
  No.                <Category>, Priority               Date Filed                   Allowed              to Date     Balance

3        Dragona Trivanovic                          Priority                              $3,464.61          $0.00     $3,464.61
         814 Forestview
                                                     08/26/15                              $3,464.61
         Park Ridge, IL 60068
         <5300-000 Wages - § 507(a)(4)>
         , 510
         [Gross Wage $3464.61 Less Taxes = Net $3464.61]
6        David Billingham                            Priority                              $8,275.43          $0.00     $8,275.43
         4023 N Leclaire Ave
                                                     10/01/15                              $8,275.43
         Chicago, IL 60641-1435
         <5300-000 Wages - § 507(a)(4)>
         , 510
         [Gross Wage $8275.43 Less Taxes = Net $8275.43]
7        Susan L Plummer                             Priority                              $3,602.81          $0.00     $3,602.81
         322 Concord Square
                                                     10/09/15                              $3,602.81
         Gurnee, IL 60031
         <5300-000 Wages - § 507(a)(4)>
         , 510
         [Gross Wage $3602.81 Less Taxes = Net $3602.81]
8P       Hook Hume, Frances L                        Priority                              $3,388.00          $0.00     $3,388.00
         2840 Duffy Lane
                                                     10/13/15                              $3,388.00
         Riverwoods, IL 60015
         <5300-000 Wages - § 507(a)(4)>
         , 510
         [Gross Wage $3388.00 Less Taxes = Net $3388.00]
11       Illinois Department of Employment Security Priority                              $44,022.10          $0.00    $44,022.10
         33 S. State St., 10th Floor
                                                    03/01/16                              $44,022.10
         Chicago, IL 60603
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570

2 -2     Patterson Office Supplies Inc               Unsecured                                   $34.04       $0.00        $34.04
         PO Box 9009
                                                     07/21/15                                    $34.04
         Champaign, IL 61826
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         MEMO: 10/14/2015 Amendment 2-2 imported by DRK; original claim didn't exist
         --------------------------------------------------------------------------------* * *




UST Form 101-7-TFR (5/1/2011)
           Case 15-19208         Doc 50        Filed 03/25/19 Entered 03/25/19 14:47:25             Desc Main
                                                Document     Page 13 of 16


                                                                                                                        Page: 3

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:15-19208                       MAINE CENTER, INC.
                                                                               Claims Bar Date: 10/13/15

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/        Paid          Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed          to Date        Balance

4        Walgreens/C&M Pharmacy                     Unsecured                           $1,470.79          $0.00     $1,470.79
         4339 Di Paolo Center Drive
                                                    09/17/15                            $1,470.79
         Glenview, IL 60025
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

5        Sanofi Pasteur Inc                         Unsecured                            $504.73           $0.00       $504.73
         attn: Chris Ferner
                                                    09/18/15                             $504.73
         Discovery Dr
         Swiftwater, PA 18370
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

8U       Hook Hume, Frances L                       Unsecured                           $9,953.00          $0.00     $9,953.00
         2840 Duffy Lane
                                                    10/13/15                            $9,953.00
         Riverwoods, IL 60015
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

9        Hook Hume, Frances L                       Unsecured                         $68,500.00           $0.00    $68,500.00
         2840 Duffy Lane
                                                    10/13/15                          $68,500.00
         Riverwoods, IL 60015
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

10       Philadelphia Indemnity Insurance Company   Unsecured                         $25,351.00           $0.00    $25,351.00
         TMNA Services LLC,Attn: Nora Howard,3
                                                    10/13/15                          $25,351.00
         Bala Plaza East Suite 400
         Bala Cynwyd, PA 19004
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610


                                                                                      Case Total:          $0.00   $295,049.98




UST Form 101-7-TFR (5/1/2011)
    Case 15-19208           Doc 50      Filed 03/25/19 Entered 03/25/19 14:47:25                      Desc Main
                                         Document     Page 14 of 16


                                    TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                               Exhibit D


    Case No.: 15-19208
    Case Name: MAINE CENTER, INC.
    Trustee Name: Eugene Crane

                                                      Balance on hand:         $                           69,465.46

           Claims of secured creditors will be paid as follows:

  Claim     Claimant                                             Claim       Allowed          Interim         Proposed
  No.                                                         Asserted       Amount         Payments           Payment
                                                                             of Claim         to Date


                                                         None


                                                  Total to be paid to secured creditors:        $                   0.00
                                                  Remaining balance:                            $              69,465.46

           Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                             Total          Interim         Proposed
                                                                           Requested        Payments           Payment
                                                                                              to Date

  Trustee, Fees - EUGENE CRANE                                               26,524.42              0.00       14,400.15
  Attorney for Trustee Fees - Crane, Simon, Clar & Dan                       92,084.50              0.00       49,992.81
  Charges, U.S. Bankruptcy Court                                               350.00               0.00         350.00
  Attorney for Trustee, Expenses - Crane, Simon, Clar & Dan                   1,718.56              0.00         933.00
  Accountant for Trustee Fees (Other Firm) - Kutchins, Robbins &              3,789.50              0.00        3,789.50
  Diamond, Ltd.
                       Total to be paid for chapter 7 administrative expenses:                  $              69,465.46
                       Remaining balance:                                                       $                   0.00

           Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                       Total           Interim           Proposed
                                                                         Requested       Payments          Payment

                                                         None


                      Total to be paid for prior chapter administrative expenses:               $                     0.00
                      Remaining balance:                                                        $                     0.00




UST Form 101-7-TFR(5/1/2011)
       Case 15-19208          Doc 50      Filed 03/25/19 Entered 03/25/19 14:47:25                   Desc Main
                                           Document     Page 15 of 16


              In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $64,769.44 must be paid in advance of any dividend to general (unsecured)
      creditors.
              Allowed priority claims are:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

  1           Kathy A. Hanson                                2,016.49                     0.00                   0.00
  3           Dragona Trivanovic                             3,464.61                     0.00                   0.00
  6           David Billingham                               8,275.43                     0.00                   0.00
  7           Susan L Plummer                                3,602.81                     0.00                   0.00
  8P          Hook Hume, Frances L                           3,388.00                     0.00                   0.00
  11          Illinois Department of                        44,022.10                     0.00                   0.00
              Employment Security

                                                      Total to be paid for priority claims:      $               0.00
                                                      Remaining balance:                         $               0.00

             The actual distribution to wage claimants included above, if any, will be the proposed payment
      less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
             Timely claims of general (unsecured) creditors totaling $105,813.56 have been allowed and will
      be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
      applicable).
             Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

  2 -2        Patterson Office Supplies Inc                       34.04                   0.00                   0.00
  4           Walgreens/C&M Pharmacy                         1,470.79                     0.00                   0.00
  5           Sanofi Pasteur Inc                                 504.73                   0.00                   0.00
  8U          Hook Hume, Frances L                           9,953.00                     0.00                   0.00
  9           Hook Hume, Frances L                          68,500.00                     0.00                   0.00
  10          Philadelphia Indemnity Insurance              25,351.00                     0.00                   0.00
              Company
                          Total to be paid for timely general unsecured claims:                  $               0.00
                          Remaining balance:                                                     $               0.00

             Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
      paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
      have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
      applicable).
             Tardily filed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

                                                          None



UST Form 101-7-TFR(5/1/2011)
    Case 15-19208         Doc 50      Filed 03/25/19 Entered 03/25/19 14:47:25                  Desc Main
                                       Document     Page 16 of 16


                       Total to be paid for tardily filed general unsecured claims:         $                  0.00
                       Remaining balance:                                                   $                  0.00

          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
    subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
    allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
    subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).
          Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
    subordinated by the Court are as follows:
  Claim     Claimant                             Allowed Amount         Interim Payments              Proposed
  No.                                                   of Claim                  to Date              Payment

                                                      None


                                                Total to be paid for subordinated claims: $                    0.00
                                                Remaining balance:                        $                    0.00




UST Form 101-7-TFR(5/1/2011)
